Citation Nr: 1639705	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-30 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for uterine fibroids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1998 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2012, the Board issued a decision which, in pertinent part, denied service connection for uterine fibroids.  The Veteran timely appealed this decision to the United States Court of Veterans Appeals (Court).  In April 2014, the Court granted a Joint Motion for Remand, which vacated the Board's December 2012 decision, and remanded this matter for additional consideration.  

In October 2014 and September 2015, the Board remanded this matter for additional evidentiary development.  For the reasons indicated below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2016, the Veteran submitted a medical article on uterine fibroids in support of her claim.  She also indicated that she did not waive AOJ consideration of this evidence and requested that this matter be remanded to the AOJ for consideration of this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

The claim on appeal must be adjudicated with consideration of all evidence currently on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




